Title: To Thomas Jefferson from John Bondfield, 6 December 1788
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 6 xber 1788

A Shipment I made in August is the cause of your not having receiv’d the two Cases of hautBrion. My Coopers thro inattention Shipt them with a considerable number I then sent off to the Isl of france and which I did not discover of some Days after, too late to have them landed. The Vintage and a Wedding we have had in our family Capivatived me most of this fall In the Country that in truth I had lost sight of the Comte. The Comte has only four hhds of 1784 on hand. I offer’d him Six hundred Livres for one of them which he refused. I am to have two Cases of the first hhd he draws off. It is urging and too much to pay three Livres in Bordeaux for a Bottle of Bordeaux Wine, but so great has been the demand for that Vintage that the holders obtain that exorbitant price.
I have Letters from New York of the 11 Octobre. The States have fixt on that City for their tempory Assemblies. Nothing otherways publickly interesting from that Side.
Our Tobacco Imports have been contracted to a few Cargoes  this Year. All our other commercial conections have consisted in Three or four Cargoes of Oil, Wheat and flour.
Our friends on the other side observe that the facility they meet with from England in advances engages their Commissions. This Nation being acustomd to trade on their Own Account pursue a plan oposed to what America has been Accustom’d too. The Captains are Supercargoes, the Cargoes are Consign’d to the Captains who make the sales and bring back the proceeds in the same ship. The return of the funds give rise to a new Expedition and thus alternatly the Circulation becomes establisht. The Commission of 2 ⅌ Ct. is not esteem’d adequate to the risk of advances and the uncertainty of remittances. Tho the retard is subject to Interest it is not equally useful to an Actif circulation. It frequently happens our Voyages are Onereuse, the Ships arrive to an overstockt market and the Owners Interest is thereby sacrificed. The merchants here prefer that risque, and Gaming being a prevaling passion of the Nation they Gratify two Passions at a time. We begin to become Republicans. We have Our Town Meetings. The Plebian, the Patrician, the Smith and Noble mount the rostrum and harangue as Inspired. Great reforms are expected. It is probable measures will be better concerted, and the People at Large put under Guards that will have a more Vigilent and Active Eye on all that may tend to Cramp the Measures of Government.
It is reported you have or are on the point of Obtaining further indulgences. Time will bring all branches of trade to their due Channels. Encouragements and bounties Aid but if in forced lines they only serve the Moment. Encouragements on Shiping have gr[eat] influence as aiding to defray Ports Charges and enc[ouraging?] Captains and Ship Owners to freight their Ships on lower terms and with greater facility where they are assured of receiving a premium or bounty amounting to a great part of the Expences. Excuse these digressions. With due Respect I have the honor to be Sir Your most Obed. Servant

John Bondfield

